 
EXHIBIT 10.A
 

Execution Copy

THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT (herein called this “Amendment”) dated as of June 11, 2007
is made by and among EL PASO EXPLORATION & PRODUCTION COMPANY (“EPEP”) and EL
PASO E&P COMPANY, L.P. (individually, a “Borrower” and collectively, the
“Borrowers”), and FORTIS CAPITAL CORP. (“Fortis”), as administrative agent
(“Administrative “Agent”) for the Lenders party to the Credit Agreement (as
defined below).
 
W I T N E S S E T H :
 
WHEREAS, the predecessors to the Borrowers, the Administrative Agent and the
Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of October 19, 2005 (as amended, the “Credit Agreement”), for the
purposes and consideration therein expressed, pursuant to which the Lenders
became obligated to make loans and issue letters of credit to the Borrowers as
therein provided;
 
WHEREAS, on May 29, 2007 EPEP announced a tender offer and consent solicitation
(the “Tender Offer”) pursuant to the Offer to Purchase and Consent Solicitation
Statement dated May 29, 2007 (the “Offer to Purchase”), whereby it would acquire
any and all of the outstanding Senior Notes (as defined the Credit Agreement)
for an aggregate consideration if all the Senior Notes are tendered in the
Tender Offer of approximately $1,270,000,000;
 
WHEREAS, in order to finance the acquisition of the Senior Notes pursuant to
such Tender Offer and the costs and expenses incurred in connection therewith,
including dealer manager fees and expenses, El Paso Corporation will lend EPEP
up to $1,300,000,000 on an unsecured basis under the Cash Management Program
(the “EPC Loan”);
 
WHEREAS, EPEP proposes to amend the Indenture (as defined in the Credit
Agreement) governing the Senior Notes in the manner set forth in the Offer to
Purchase (the “Indenture Amendment”);
 
WHEREAS, as a result of the Indenture Amendment, EPEP expects that it will no
longer be required to file reports with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934;
 
WHEREAS, in order to facilitate the above transactions, the Borrowers have
requested that the Required Lenders consent to the Administrative Agent's
amendment of the Credit Agreement as set forth herein; and
 
WHEREAS, the Required Lenders are willing to consent to the Administrative
Agent's amend the Credit Agreement on the terms and subject to the conditions
set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Credit Agreement, in consideration of the
loans and letters of credit which may hereafter be made or issued by the Lenders
to the Borrowers, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.  Terms Defined in the Credit Agreement.  Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
 
2.  Amendments.  The Credit Agreement is hereby amended as set forth below in
this Section 2:
 
(a)  Section 7.1 (Financial Statements).  Effective commencing on the date EPEP
is no longer a reporting company under the Securities Exchange Act of 1934, and
EPEP so notifies the Administrative Agent and the Lenders in writing, Section
7.1 shall be amended to read as follows:
 
“7.1           Financial Statements.  Furnish to the Administrative Agent and to
each of the Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of EPEP, a consolidated balance sheet of EPEP and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit.
 
(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of EPEP, a
consolidated balance sheet of EPEP and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statement of income and cash flows
for such fiscal quarter and for the portion of EPEP’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, prepared in accordance with GAAP, such consolidated
statements to be certified by a Responsible Officer of EPEP, as fairly
presenting EPEP’s financial condition in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.”
 
(b)  Section 7.2 (Certificates; Other Information.  Effective commencing on the
date EPEP is no longer a reporting company under the Securities Exchange Act of
1934, and EPEP so notifies the Administrative Agent and the Lenders in writing:
 
(i)  Subsection 7.2(a) shall be amended by deleting clause (ii) therefrom;
 
(ii)  Subsection 7.2(b) shall de deleted; and
 
(iii)  Subsection 7.2(c) shall be amended to read as follows:
 
“(c)           promptly upon receipt thereof, copies of all final reports and
management letters submitted to EPEP by the Independent Auditors in connection
with the audited financial statements furnished to the Administrative Agent and
each of the Lenders pursuant to Section 7.1(a).”
 
(c)  Section 8.9 (Limitation on Payments and Modifications of Debt
Instruments).  Section 8.9 is amended as follows:
 
(i)  Subsection 8.9(w) shall be deleted and replaced by the following:
 
“(w)           amend the Indenture pursuant to the Indenture Amendment;”
 
(ii)  Subsection 8.9(x) shall be amended to read as follows:
 
“(x)           prepay, purchase, or defease any outstanding Senior Notes
pursuant to the Tender Offer or, after the closing of the Tender Offer, through
open market purchases, privately negotiated transactions, tender offers,
redemptions, exchange offers, or otherwise, upon such terms and at such prices
as it may determine or as provided in the Indenture in the case of redemptions
or defeasances, which terms may be more or less than the price paid pursuant to
the Tender Offer and may involve cash or other consideration;”
 
(iii)  Subsection 8.9(y) shall be amended to read as follows:
 
“(y)           provided no Default, Event of Default, Borrowing Base Deficiency
or Collateral Value Deficiency shall have occurred and be continuing, pay
principal with respect to and interest on the EPC Loan and other Indebtedness
owed to El Paso Corporation or any of its Subsidiaries; provided, however, that
such other Indebtedness was incurred on a revolving basis and the amount of such
other revolving Indebtedness outstanding at any time does not exceed
$200,000,000; and”
 
3.  Effective Date.  This Amendment shall become effective (the “Effective
Date”) when the Administrative Agent shall have received:
 
(i)  The written consent to this Amendment from the Required Lenders;
 
(ii)  A counterpart of this Amendment executed and delivered by Borrowers;
 
(iii)  A confirmation of guaranty executed and delivered by each of the
Guarantors; and
 
(iv)  A certificate of a duly authorized officer of each Borrower to the effect
that all of the representations and warranties set forth in Section 4 hereof are
true and correct at and as of the time of such effectiveness and that there
exists no Default or Event of Default under the Credit Agreement.
 
4.  Representations and Warranties of Borrowers.  In order to induce the Lenders
to enter into this Amendment, each of the Borrowers represents and warrants to
Lenders that:
 
(i)  The representations and warranties contained in Section 5 of the Credit
Agreement are true and correct in all material respects at and as of the time of
the effectiveness hereof.
 
(ii)  Such Borrower is authorized to execute and deliver this Amendment and such
Borrower is and will continue to be duly authorized to borrow and to perform its
obligations under the Credit Agreement.  Such Borrower has duly taken all action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of the obligations of such Borrower hereunder.
 
(iii)  The execution and delivery by such Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not conflict with any
provisions of law, statute, rule or regulation or of the certificate of
incorporation and bylaws or certificate of limited partnership and agreement of
limited partnership, as applicable, of such Borrower, or of any material
agreement, judgment, license, order or permit applicable to or binding upon such
Borrower, or result in the creation of any lien, charge or encumbrance upon any
assets or properties of such Borrower.  Except for those which have been duly
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by such Borrower of this Amendment or to consummate the
transactions contemplated hereby.
 
(iv)  When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding instrument and agreement of such Borrower,
enforceable in accordance with their terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.
 
5.  Ratification of Agreements.  The Credit Agreement is hereby ratified and
confirmed in all respects.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
 
6.  Survival of Agreements.  All representations, warranties, covenants and
agreements of the Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full.  All representations, warranties,
acknowledgements and agreements contained in Section 5 of the Credit Agreement
are hereby reconfirmed on and as of the date hereof.  All statements and
agreements contained in any certificate or instrument delivered by any Borrower
hereunder or under the Credit Agreement to Lenders shall be deemed to constitute
representations and warranties by, or agreements and covenants of, such Borrower
under this Amendment and under the Credit Agreement.
 
7.  Loan Documents.  This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.
 
8.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
 
9.  Counterparts.  This Amendment may be separately executed in counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Amendment.
 
10.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
 
[The Remainder of this Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 



EL PASO EXPLORATION & PRODUCTION COMPANY
           
By:
/s/ Dane E. Whitehead
Name:
Title:
Dane E. Whitehead
Senior Vice President and Chief Financial Officer





EL PASO E&P COMPANY, L.P.
   
By:
El Paso Production Oil & Gas Company, its general partner
           
By:
/s/ Dane E. Whitehead
Name:
Title:
Dane E. Whitehead
Senior Vice President and Chief Financial Officer


--------------------------------------------------------------------------------









FORTIS CAPITAL CORP.,
as Administrative Agent
           
By:
/s/ Darrell Holley   Name:  Darrel Holley    Title:    Managing Director        
 By:  /s/ David Montgomery    Name:  David Montgomery    Title:    Senior Vice
President    




 